Name: 2000/715/EC: Commission Decision of 7 November 2000 on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain (notified under document number C(2000) 3256) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  international trade;  means of agricultural production;  animal product
 Date Published: 2000-11-17

 Avis juridique important|32000D07152000/715/EC: Commission Decision of 7 November 2000 on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain (notified under document number C(2000) 3256) (Text with EEA relevance) Official Journal L 290 , 17/11/2000 P. 0051 - 0051Commission Decisionof 7 November 2000on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain(notified under document number C(2000) 3256)(Text with EEA relevance)(2000/715/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and in particular Article 10(3) thereof,Whereas:(1) On 10 October 2000 Spain confirmed to the Commission that there had been cases of bluetongue on sheep holdings on the islands of Majorca and Minorca in the Balearic archipelago.(2) To prevent the disease from spreading, the Commission adopted Decision 2000/624/EC of 13 October 2000 on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain(3).(3) Article 10(3) of Directive 90/425/EEC stipulates that emergency measures adopted by the Commission must be submitted to the Standing Veterinary Committee to be confirmed, amended or cancelled.(4) The development of the disaese does not justify amendment of the measures adopted by Decision 2000/624/EC.(5) The measures adopted by Decision 2000/624/EC should therefore be renewed.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Spain hereby bans the movement from the territory of the Autonomous Community of the Balearic Islands of live animals of species susceptible to bluetongue and their sperm, ova and embryos.Article 2Member States shall amend the measures they apply to trade so that they conform to this Decision and shall immediately inform the Commission thereof.Article 3Decision 2000/624/EC is repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 7 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 260, 14.10.2000, p. 57.